DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
The following is a Final Office action.  In response to Examiner’s Non-Final Rejection of 05/21/2021, Applicant, on 11/22/2021, amended claims and provided remarks. Claims 1, 4-18, and 20-22 are pending in this application and have been rejected below.
Response to Arguments
Applicant's arguments filed 11/22/2021 have been fully considered, but they are not fully persuasive. In response to Applicant’s amendments the 35 USC § 112(f), 112(b), and 102 rejections have been removed. However, the updated 35 USC § 103 and 101 rejections of claims 1, 4-18, and 20-22 are applied in light of Applicant's amendments.     
Applicant’s arguments with respect to the 35 USC § 103 rejection to claims 1, 4-18, and 20-22 have been considered but are moot because the arguments do not apply to the current combination of references being used in the current rejection. In light of Applicants amendments and arguments the Examiner updated the search and provided new art to reject the claim limitations.  Additionally, the arguments made regarding the 35 USC § 101 rejection have been considered but are not fully persuasive. The Applicant has overcome the software per se portion of the 101 rejection, but however, has failed to overcome the subject matter eligibility that the claims are directed to an abstract idea without significantly more. Thus, although the Applicant has overcome some parts of the rejection(s), the claims as amended are not eligible and remain rejected under 35 USC § 103 and 101. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-18, and 20-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claims 1, 4-18, and 20-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 18 and 20) and computer system (claims 1, 4-17) are directed to potentially eligible categories of subject matter (i.e., process, machine, and article of manufacture respectively).  Thus, Step 1 is satisfied.
 With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea by reciting concepts performed in the human mind (including an observation, evaluation, judgment, opinion); which falls into the “Mental processes” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG.  The mere nominal recitation of a generic computer does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process for performing certain methods of organizing human activity. 
The limitations reciting the abstract idea, as set forth in exemplary claim 1, are: interfacinq with said one or more consumer users throuqh a consumer facinq (CF) EMC module interface for interactinq with the consumer users to transmit information, capture information, as well as act on that information throuqh combination and analysis; capturing expiration data of a product; storinq the captured expiration data of the product; analvzinq said stored expiration data of the product to determine an expiration status of the product, which is established from an expiration differential produced by comparison of a current date to the expiration data of the product; and qeneratinq a notification action based on the expiration differential indicatinq expiration of the product, such that the expiration of the product is monitored throuqh a consumer facinq (CF) EMC module interface. Independent claim 18 recites the method for performing the system of independent claim 1 without adding significantly more. Thus, the same rationale/analysis is applied
 With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to wherein the EMC module comprises instructions stored on a machine-readable medium for execution by a processor to perform a method for interfacinq with one or more consumer users through a consumer facing (CF) EMC module interface for interacting with the users to transmit information, capture information, as well as act on that information throuqh combination and analysis, comprising the steps of; (as recited in claim 1) machine readable medium for execution by a processor (as recited in claim 2); a device (as recited in claim 16); and a display device (as recited in claim 17). However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
 Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
 With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitation(s) is/are directed to:  wherein the EMC module comprises instructions stored on a machine-readable medium for execution by a processor to perform a method for interfacinq with one or more consumer users through a consumer facing (CF) EMC module interface for interacting with the users to transmit information, capture information, as well as act on that information throuqh combination and analysis, comprising the steps of; (as recited in claim 1); machine readable medium for execution by a processor (as recited in claim 2); a device (as recited in claim 16); and a display device (as recited in claim 17) for implementing the claim steps/functions.  These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  
 In addition, Applicant’s Specification (page 11, lines 5-10]) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo.  
 In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the 
 The dependent claims (4-17 and 20-22) are directed to the same abstract idea as recited in the independent claims, and merely incorporate additional details that narrow the abstract idea via additional details of the abstract idea. For example claims 4-17“wherein the product is a medical product; wherein the product is a food product; wherein the notification action is an alert on the EMC module interface; wherein the notification action is an email; wherein the notification action is a text message; wherein the notification action generates a reorder request; wherein capturing the expiration data of a product may occur through manual data entry, scanning of product codes, or scanning image/text conversion; wherein the interface presents a calendar of expiration dates for each product; wherein the interface affords the ability to reorder the product; wherein the method further comprises the step of tracking the product; wherein the step of tracking the product further comprises the step of storing product status, count, and location; selected from the group consisting of magnetic media, punched cards, paper tapes, optical disks, barcodes, magnetic ink characters, and solid state devices ”, without additional elements that integrate the abstract idea into a practical application and without additional elements that amount to significantly more to the claims.  The other dependent claims have been fully considered as well, however, similar to the finding for claims 4-17, these claims are similarly directed to the abstract idea itself, without integrating it into a practical application and with, at most, a general purpose 
The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea itself.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
 Claims 1, 4, 6-8, 10, 13-18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 20110270708 (hereinafter “Walden”) et al., in view of U.S. PGPub 20160132649 to (hereinafter “Gitchell”) et al. 

 As per claim 1, Walden teaches a consumer facing expiration monitoring control (EMC) module wherein the EMC module comprises instructions stored on a machine-readable medium for execution by a processor to perform a method for interfacinq with one or more consumer users through a consumer facing (CF) EMC module interface for interacting with the users to transmit information, capture information, as well as act on that information throuqh combination and analysis, comprising the steps of: 
interfacing with said one or more consumer users through a consumer facing (CF) EMC module interface for interacting with the consumer users to transmit information, capture information, as well as act on that information throuqh combination and analysis; Walden 0002: “Various business entities consume products during day-to-day operations. Some businesses may maintain an inventory of products on-hand so the products are readily available… However, for some types of businesses, perishable products may be used to perform various business operations…0013-0015: “Referring to FIG. 1, one embodiment of a products management system 10 is shown according to one possible configuration. The illustrated management system 10 includes a products management device 12 and one or more products consumption systems 14 (two products consumption systems 14a, 14b are shown in the example embodiment of FIG. 1). Products consumption systems 14 may be associated with a plurality of products consumption entities 15a, 15b shown in FIG. 1 which consume or otherwise use products. For example, the entities 15a, 15b may be business entities which use or consume products during 
and generating a notification action based on the expiration differential indicating expiration of the product, such that the expiration of the product is monitored throuqh a consumer facing (CF) EMC module interface; Walden 0025: “the management device 12 may use information received from the systems 14 (e.g., product identification information, expiration dates) to monitor inventories of perishable products of the entities 15 and generate and provide appropriate communications or alerts that one or more perishable product may be approaching the end of their useful lives. In one embodiment, one or more thresholds may be specified or provided which define one or more timeframes with respect to the expiration date of a perishable product…0035: user interface 28 may be configured to provide alerts to personnel of the management system 10 or entities 15 that one or more perishable products are approaching the ends of their useful.”
Walden may not explicitly teach the following. However, Gitchell teaches:
capturing expiration data of a product; storinq the captured expiration data of the product; analyzing said stored expiration data of the product to determine an expiration status of the product, which is established from an expiration differential produced by comparison of a current date to the expiration data of the product; Gitchell 0030-0039 :  The system can verify the status of the medications (for example, expiration, amounts, etc., as described in greater detail below). In addition, the system can verify that the receiving provider has the appropriate privileges to 108 can update the medication data in the data storage device 114 or in the RFID tag with the new expiration date.
Walden and Gitchell are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Walden with the aforementioned teachings from Gitchell with a reasonable expectation of success, by adding steps that allow the [Gitchell 0039].
 As per claim 4, Walden and Gitchell teach all the limitations of claim 1.
 In addition, Walden teaches:
wherein the product is a medical product; 
Walden 0012: “According to an additional embodiment, a perishable medical product management method comprises storing information regarding a plurality of perishable medical products, wherein the information includes a plurality of expiration dates which indicate when respective ones of the perishable medical products expire, using the expiration dates, monitoring amounts of time remaining until respective ones of the perishable medical products expire, using the monitoring, detecting one of the perishable medical products approaching one of the expiration dates which is associated with the one perishable medical product, and communicating an indication that the one perishable medical product is approaching an end of its useful life as a result of the detecting.”
As per claim 6, Walden and Gitchell teach all the limitations of claim 1.
 In addition, Walden teaches:
wherein the notification action is an alert on the EMC module interface
Walden 0025: “the management device 12 may use information received from the systems 14 (e.g., product identification information, expiration dates) to monitor inventories of perishable products of the entities 15 and generate and provide appropriate communications or alerts that one or more perishable product may be approaching the end of their useful lives. In one embodiment, one or more 0035: user interface 28 may be configured to provide alerts to personnel of the management system 10 or entities 15 that one or more perishable products are approaching the ends of their useful.”
As per claim 7, Walden and Gitchell teach all the limitations of claim 1.
 In addition, Walden teaches:
wherein the notification action is an email; 
Walden 0023: “management device 12 may be a server-based computing system and products consumption systems 14 may be computing systems used with products consumption entities 15. For example, the systems 14 may be computing systems configured to assist the entities 15 with the day-to-day operations of their businesses (e.g., implement email, schedule patient appointments) as well as assist with the management of products.”
As per claim 8, Walden and Gitchell teach all the limitations of claim 1.
 Walden does not explicitly teach:
wherein the notification action is a text message;
 However, Gitchell teaches:
wherein the notification action is a text message;
Gitchell 0149: “The restocking notification can include an email notification, text message
As per claim 10, Walden and Gitchell teach all the limitations of claim 1.
 In addition, Walden teaches:
wherein capturing the expiration data of a product may occur through manual data entry, scanning of product codes, or scanning image/text conversion;Walden 0042: “At an act A18, the products consumption system of the entity may continue to monitor the inventory of the respective entity. Products which have been used or consumed may be removed from inventory. Furthermore, as mentioned above, an automated monitoring system may be used in some configurations which may include a bar code reader or RFID reader scanning products in inventory at different moments in time to determine the statuses of the inventory. For example, products which have been consumed may be removed from the inventory of products available in the inventory and newly received products may be added to the inventory. Different technologies may be used in some embodiments to assist the products consumption system with monitoring of the inventory of its respective entity. Other embodiments are possible, for example, manual entry of information and monitoring of products in the respective inventory.”
 As per claim 13, Walden and Gitchell teach all the limitations of claim 1.
 In addition, Walden teaches:
wherein the method further comprises the step of tracking the product; Walden 0039: “a tracking system may be implemented to provide automated information regarding the status of the inventory (e.g., identification of products, number of products, expiration dates of products, etc.). For example, when track and monitor the contents of the inventory of the entity until the products are used, resold, transferred or otherwise removed from inventory. Other systems may be used to track the inventory in other embodiments.”
Walden and Gitchell are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Walden with the aforementioned teachings from Gitchell with a reasonable expectation of success, by adding steps that allow the software to utilize text notifications with the motivation to more efficiently and accurately communicate information [Gitchell 0149].
As per claim 14, Walden and Gitchell teach all the limitations of claim 13.
 In addition, Walden teaches:
wherein the step of tracking the product further comprises the step of storing product status, count…;
Walden 0039: “a tracking system may be implemented to provide automated information regarding the status of the inventory (e.g., identification of products, number of products, expiration dates of products, etc.). For example, when track and monitor the contents of the inventory of the entity until the products are used, resold, transferred or otherwise removed from inventory. Other systems may be used to track the inventory in other embodiments.”
 Walden does not explicitly teach:
and location;
 However, Gitchell teaches:
and location;Gitchell 0025: “The system described herein can track the location and custody of pharmaceutical items throughout these locations, and into the patient administration environment. Once inside the patient administration environment, the system can enforce rules regarding the creation, administration, and reconciliation of both new and preexisting pharmaceutical items…0028: The system can further record the physical location of items within a hospital or medical center campus, and the possession of items by specific users. The system can use both physical checkpoints such as RFID readers, and workflow checkpoints to record the location of a pharmaceutical item.”
Walden and Gitchell are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar [Gitchell 0028].
 As per claim 15, Walden and Gitchell teach all the limitations of claim 1.
 In addition, Walden teaches:
wherein the machine-readable medium is selected from the group consisting of magnetic media, punched cards, paper tapes, optical disks, barcodes, magnetic ink characters, and solid state device; 
Walden 0034: “The computer-readable storage medium may be embodied in one or more articles of manufacture which can contain, store, or maintain programming, data and/or digital information for use by or in connection with an instruction execution system including processing circuitry 24 in the exemplary embodiment. For example, exemplary computer-readable storage media may include any one of physical media such as electronic, magnetic, optical, electromagnetic, infrared or semiconductor media. Some more specific examples of computer-readable storage media include, but are not limited to, a portable magnetic computer diskette, such as a floppy diskette, a zip disk, a hard drive, random access memory, read only memory, flash memory, cache memory, and/or other configurations capable of storing programming, data, or other digital information…0039: when products are purchased by the products consumption 
As per claim 16, Walden and Gitchell teach all the limitations of claim 1.
 In addition, Walden teaches:
A consumer facing expiration monitoring control system comprising consumer facing expiration monitoring control (EMC) module of claim 1, a device to capture expiration data of the product; Walden 0080: “The above-described acts of the methods of FIGS. 3-5 are implemented using management device 12 and products consumption systems 14 in one described embodiment. Some of the described embodiments provide automated inventory management which may perform numerous operations with respect to monitoring the status of products in inventory, identifying perishable products which may expire in the near future and taking appropriate actions in attempts to dispose of the perishable products prior to expiration with minimal or no human input…0039-0042: an act A18, the products consumption system of the entity may continue to monitor the inventory of the respective entity. Products which have been used or consumed may be removed from inventory. Furthermore, as mentioned above, an automated monitoring system may be used in some configurations which may include a bar code reader or RFID reader scanning products in inventory at different moments in time to determine the statuses of the inventory.” {Additionally, see FIGS. 3-5.}
As per claim 17, Walden and Gitchell teach all the limitations of claim 16.
 In addition, Walden teaches:
further comprising a display 15 device for presenting an interface;  Walden 0035: “User interface 28 is configured to interact with a user including conveying data to a user (e.g., displaying visual images for observation by the user) as well as receiving inputs from the user. User interface 28 is configured as graphical user interface (GUI) in one embodiment.”
 Claim 18 is directed to the method for performing the steps of claim 1 above.  Since Walden and Gitchell teach the method, the same art and rationale apply. 
  As per claim 20, Walden and Gitchell teach all the limitations of claim 18.
 In addition, Walden teaches:
wherein capturing the expiration data of a product may occur through manual data entry, scanning of product codes, or scanning image/text conversionWalden 0042: “At an act A18, the products consumption system of the entity may continue to monitor the inventory of the respective entity. Products which have been used or consumed may be removed from inventory. Furthermore, as mentioned above, an automated monitoring system may be used in some configurations which may include a bar code reader or RFID reader scanning products in inventory at different moments in time to determine the statuses of the inventory. For example, products which have been consumed may be removed from the inventory of products available in the inventory and newly received products may be added to the inventory. Different technologies may be used in some embodiments to assist the products consumption system with monitoring of the inventory of its respective entity. Other embodiments are manual entry of information and monitoring of products in the respective inventory.”
 As per claim 21, Walden and Gitchell teach all the limitations of claim 1.
 In addition, Walden teaches:
wherein the product is a medical product; 
Walden 0012: “According to an additional embodiment, a perishable medical product management method comprises storing information regarding a plurality of perishable medical products, wherein the information includes a plurality of expiration dates which indicate when respective ones of the perishable medical products expire, using the expiration dates, monitoring amounts of time remaining until respective ones of the perishable medical products expire, using the monitoring, detecting one of the perishable medical products approaching one of the expiration dates which is associated with the one perishable medical product, and communicating an indication that the one perishable medical product is approaching an end of its useful life as a result of the detecting.”
 Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 20110270708 (hereinafter “Walden”) et al., in view of U.S. PGPub 20160132649 to (hereinafter “Gitchell”) et al., in further view of U.S. PGPub 20020032582 (hereinafter “Feeney”) et al.
As per claim 9, Walden and Gitchell teach all the limitations of claim 1.
 Walden does not explicitly teach:
wherein the notification action generates a reorder request; 
 However, Feeney teaches:
wherein the notification action generates a reorder request;Feeney 0026: “The prescription subsystem can be configured to manage and control a physical inventory by sending a reorder message to reorder a product when an inventory level is at a predefined level. The predefined level can include a par inventory level…0255: FIG. 14 is a task flow diagram of the process for reordering medications. The system can initiate reordering by several methods. One method is the semi-auto reorder 1402 method in which the physician can initiate the process when inventory is low or in order to obtain a new medication, for example. The subsystem can auto reorder based upon a predetermined level or a par level 1406 of a product.”
	Walden, Gitchell, and Freeney are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Walden and Gitchell with the aforementioned teachings from Freeney with a reasonable expectation of success, by adding steps that allow the software to generate a request with the motivation to more efficiently and accurately manage inventory [Feeney 0026].
 As per claim 12, Walden and Gitchell teach all the limitations of claim 1.
 Walden does not explicitly teach:
wherein the interface affords the ability to reorder the product; 
 However, Feeney teaches:
wherein the interface affords the ability to reorder the productFeeney 0026: “The prescription subsystem can be configured to manage and control a physical inventory by sending a reorder message to reorder a product when an inventory level is at a predefined level. The predefined level can include a par inventory level…0255: FIG. 14 is a task flow diagram of the process for reordering medications. The system can initiate reordering by several methods. One method is the semi-auto reorder 1402 method in which the physician can initiate the process when inventory is low or in order to obtain a new medication, for example. The subsystem can auto reorder based upon a predetermined level or a par level 1406 of a product.”
	Walden, Gitchell, and Freeney are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Walden and Gitchell with the aforementioned teachings from Freeney with a reasonable expectation of success, by adding steps that allow the software to generate a request with the motivation to more efficiently and accurately manage inventory [Feeney 0026]. 
 Claims 5, 11, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 20110270708 (hereinafter “Walden”) et al., in view of U.S. PGPub 20160132649 to (hereinafter “Gitchell”) et al., in further view of U.S. PGPub 20140021250 (hereinafter “Shaw”) et al.
As per claim 5, Walden and Gitchell teach all the limitations of claim 1.
 Walden does not explicitly teach:
wherein the product is a food product; 
 However, Shaw teaches:
wherein the product is a food product; Shaw 0010-0013: “the present invention provides a method by which merchants can assist consumers in monitoring and managing their food supplies, which method comprises: [0011] providing food items each of which has predetermined expiration date; [0012] marking each individual food item with a scannable code that includes at least each item's identification and each item's expiration date; [0013] scanning the food items for a customer obtaining the food items; and [0014] providing the customer with information including each item's identification and each item's expiration date.”
	Walden, Gitchell, and Shaw are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Walden and Gitchell with the aforementioned teachings from Shaw with a reasonable expectation of success, by adding steps that allow the software to track product data with the motivation to more efficiently and accurately manage inventory [Shaw 0010]. 
As per claim 11, Walden and Gitchell teach all the limitations of claim 1.
 Walden does not explicitly teach:
wherein the interface presents a calendar of expiration dates for each product; 
 However, Shaw teaches:
wherein the interface presents a calendar of expiration dates for each product; Shaw 0023, 0034-0035: “In a basic embodiment the information, including each item's identification and each item's expiration date, are provided to the consumer in the form of a calendar in electronic form or hard copy...claim 11: A method by which merchants can assist consumers in monitoring and managing their food supplies according to claim 1, wherein the information including each item's identification and each item's expiration date are provided to the consumer in the form of a calendar.”
	Walden, Gitchell, and Shaw are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Walden and Gitchell with the aforementioned teachings from Shaw with a reasonable expectation of success, by adding steps that allow the software to generate a calendar with the motivation to more efficiently and accurately communicate information [Shaw 0023].
 As per claim 22, Walden and Gitchell teach all the limitations of claim 1.
 Walden does not explicitly teach the following. However Shaw teaches:
wherein the product is a food product;  Shaw 0010-0013: “the present invention provides a method by which merchants can assist consumers in monitoring and managing their food supplies, which method comprises: [0011] providing food items each of which has predetermined expiration date; [0012] marking each individual food item with a scannable code that includes at least each item's identification and each item's expiration date; [0013] scanning the food items for a customer obtaining the food items; and [0014] providing the customer with information including each item's identification and each item's expiration date.”
	Walden, Gitchell, and Shaw are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Walden and Gitchell with the aforementioned teachings from Shaw with a reasonable expectation of success, by adding steps that allow the software to track product data with the motivation to more efficiently and accurately manage inventory [Shaw 0010].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shukla; Anand. Pharmacy Product Inventory Control or Redistribution, .U.S. PGPub 20110257991 
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arif Ullah, whose telephone number is (571) 270-0161.  The examiner can normally be reached from Monday to Friday between 9 AM and 5:30 PM.
 If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Eric Stamber, can be reached at (571) 272-6724.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
 Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Arif Ullah/
Primary Examiner, Art Unit 3683